Citation Nr: 1502690	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-07 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for sciatica of the left leg.
 
2. Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969, and November 2001 to September 2006.  Service personnel records reflect that the Veteran had 32 years, 6 months, and 23 days of inactive service.  Among the Veteran's service awards included the Combat Action Badge and the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. Jurisdiction over the Veteran's claims file currently resides with the Indianapolis, Indiana RO.

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A transcript of his hearing has been associated with the claims file.

These issues were remanded for further development in September 2012.  All development having been completed, these claims now return before the Board.


FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that the Veteran's current sciatica manifested prior to the Veteran's most recent period of service, and is unrelated to service and was not aggravated by the Veteran's service; the most credible and probative evidence of record shows that Veteran's sciatica did not increase in severity beyond the natural progression of the disease during his period of service.

2. For the entirety of this appeal, the evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level I impairment in the right ear and Level I impairment in the left ear.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sciatica of the left leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.300, 3.303, 3.310 (2014).

2. The Board finds that the criteria for a compensable evaluation, for the Veteran's service connected bilateral hearing loss, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall Considerations

As noted above, the Board previously remanded this claim most recently in September 2012 for further development, specifically for more comprehensive examinations.  Further examination was conducted in October 2012, and these claims were readjudicated in a January2013 SSOC.  Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in June 2007, September 2007, October 2008, and October 2012, as well as the prior September 2012 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  All identified VA treatment records and service treatment records have been associated with the claims file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file.  The Veteran has not indicated that there are any other relevant outstanding and available private or VA treatment records that should be associated with his claims file, though he was informed in his above noted letters to provide such information.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with multiple VA examinations in June 2007, August 2007, January 2011, and October 2012.  In evaluating the adequacy of the audiology examination reports, the Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  In the present case, the VA audiological examiners elicited information from the Veteran concerning the functional effects of his disability, and the Veteran has not identified any evidence in the record indicating that there was any prejudice as a result of the examinations. Martina¸ 21 Vet. App. at 455-56.  Thus, the Board concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014).

Based on the foregoing, and the evidence of record, the Board finds this report a sufficient basis upon which to base a decision with respect to the Veteran's claims that are being finally decided in this decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board also observes that the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2012 during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO and Board hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to service connection for sciatica of the left leg.

The Veteran contends that he has sciatica related to service.  Specifically, he alleges that he exacerbated a preexisting sciatica during his second period of service, due to his duties, and riding in heavy trucks.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation).  The Court has also held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non- service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. Id.  It is the Veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994). 

In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches.").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that the preponderance of the evidence of record indicates that the Veteran's sciatica was not incurred in a period of active service, but rather prior to his second period of service, and the clear and convincing evidence of record indicates that it was not aggravated in service.

Reviewing the evidence of record, service treatment records show that, prior to his entrance to his second period of active duty in June 2002, he was seen privately in July 1998 with complaints of sciatic pain.  MRI showed moderate spinal canal stenosis at L5-L5, mild to moderate spinal canal stenosis at L2-L3, and right foraminal and right paracentral L5-S1 diffuse disc bulge with annular tear, causing mild compression of the right S1 nerve route.   In July 1999, he was diagnosed with recurrent left L5 radiculopathy and underwent a "redo" of his left L4-L5 decompression and foraminotomy.  Continued complaints of sciatica of the left leg were noted during his second and third periods of active duty service, for which he was treated with medication.  No back problems were noted on his retirement examination of July 2006.	

On a June 2007 report of VA fee basis examination, the Veteran reported sciatica on his left side since 1999, which he felt was due to a back injury and right knee surgery.  He reported pain travelling from his buttocks to his feet, of a burning, sharp, nature.  Upon examination, leg lengths were equal, and there was no evidence of abnormal weight bearing.  Posture and gait were within normal limits.  Motor and sensory examinations were within normal limits.  The examiner stated that he could not diagnose the Veteran with sciatica, because there was no pathology on which to render a diagnosis.

On an August 2007 VA examination for sciatica, the Veteran was noted to report stiffness in the hip and leg, weakness in his leg, and pain in the hamstring area.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was negative straight leg raising test on the right and the left.  There was no ankylosis of the lumbar spine.  The lumbar spine had flexion of 90 degrees, extension to 30 degrees, and right and left lateral flexion and rotation to 30 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the Veteran's spine showed degenerative arthritis.  The Veteran was diagnosed with degenerative arthritis of the lumbar spine.  Subjective factors were a history of lumbar pain, objective factors were X-ray findings of degenerative arthritis changes.

A March 2011 report of VA electrodiagnostic study indicated that the Veteran had complaints of pain and numbness from the junction of his left buttock and left thigh, posteriorly down to his left foot, occurring about once a month, which started in 1998/1999.   He reported that, currently, he gets left sided pain and numbness going from his buttock to his left foot about once a month.  The symptoms are relieved within an hour with the use of medication.  Examination showed strength of 5/5 in the bilateral limbs.  Sensation to pinprick was impaired in the left L5-S1 area.

The Veteran received a VA examination for his sciatica in March 2011.  The Veteran reported that the sciatica in his left side started in 1974, and subsided after a L4-L5 laminectomy in 1974.  It recurred 6 months after post total right knee replacement in 1998/1999.  When going on active duty in 2001, he stated that he had left leg numbness intermittently once every other month which was controlled by medication.  He reported that this gradually worsened during military activities, including bumpy rides.  He reported still having problems with intermittent sciatica.  The Veteran's history of multiple back surgeries was noted.  After electromagnetic testing, the Veteran was diagnosed with electrodiagnostic evidence of chronic left L5-S1 radiculopathy, without active denervation/reinnervation at that time.

Examination showed posture and propulsion normal.  Some unsteadiness was noted on tandem gait, related to his knee joint replacements.  There was no weakness or wasting of the muscles, and no muscle rigidity, fasciculations, or stiffness.  Sensory examination was normal.  The Veteran was diagnosed with left sided sciatica.  Effects include intermittent numbness which would resolve within an hour after taking medication.  The examiner noted that the baseline disabling condition was episodes of flareups of sciatica with left lower extremity intermittent tingling and numbness.  He found that increased disabling manifestations were increased frequency of left sciatica in the left lower extremity.  As to the question of whether the Veteran's left sided sciatica was aggravated by service, the examiner indicated that he could not resolve that issues without resorting to speculation.  He stated that, in his medical opinion, the Veteran's left sided sciatica had shown increased manifestations with increased frequency of flare-ups.  Increased manifestations of sciatica could be from natural progression, since prior to military service.  Contribution by active duty could not be ascertained without resorting to mere speculation.  He indicated there was no evidence of trauma to the back in service.

At the Veteran's hearing before the undersigned Veterans Law Judge in June 2012, he indicated that he felt his symptomatology was more severe than noted in prior examinations, and was exacerbated by service.

The Veteran received a further peripheral nerve examination in November 2012.  At that time, the Veteran was diagnosed with L5 radiculopathy.  He again reported having flare ups approximately once a month, of intermittent pain and numbness.  On examination, it was noted that March 2011 EMG testing of the left lower extremity was abnormal.  After examining the Veteran and reviewing the evidence of record, the examiner indicated that it was less likely than not that the Veteran's sciatica was incurred in, or aggravated by, service.  In support of these opinions, the examiner noted that the Veteran's condition existed prior to service from 2001 to 2006.  He had second lumbar surgery for recurrence of symptoms due to fibrosis and facet arthropathy in July 1999, and the first surgery was 20 years prior to that. As to aggravation, the examiner noted that there were no new symptoms, no new neurological signs, and there was no EMG evidence to show that there was any active denervation and reinnervation.

The Board finds that this evidence clearly and unmistakably establishes the fact that the Veteran's sciatica existed prior to his second period of service, which started in 2001, and the Veteran does not allege that it started during his first period of service.  Thus, the issue on appeal becomes whether the Veteran's pre-existing sciatica was not aggravated during his period of service beyond the natural progression of the disease.  38 U.S.C.A. § 1111.

Based on a review of the evidence, the Board finds that the evidence of record clearly shows that the Veteran's sciatica did not increase in severity beyond the natural progression of the disease during his period of service.  In this regard, the Board finds particularly probative the Veteran's own reports of incidents of sciatica, during his various examinations, which have consistently been of one flare up about once a month, resolving within the hour, with medication.  He has never indicated any further frequency or severity of flare ups.  This is very strong evidence of a lack of exacerbation in service.  Further, the Board finds probative the examination opinions of record.  The March 2011 report of VA examination indicated that the examiner could not find evidence of aggravation without resorting to speculation, but he did indicate that he felt that any exacerbation could be due to natural progression of the disease.   

The Board finds most probative the November 2012 report of nerve testing, which found that it was not likely that the Veteran's condition was aggravated in service, as the examiner noted that there were no new symptoms, no new neurological signs, and there was no EMG evidence to show that there was any active denervation and reinnervation.  The Board finds this opinion particularly probative as it is based on a thorough examination of the Veteran and relatively objective nerve testing.


In light of the foregoing, the Board concludes that the Veteran's sciatica did not undergo a permanent increase in disability beyond the natural progression of the disease because of his period of service.  See Wagner, 370 F.3d at 1096; see also 38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.

The Board finds that medical evidence of record provides clear and unmistakable evidence that the Veteran's sciatica was not increased by his period of service beyond the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  There is no medical opinion of record that suggests that the Veteran's sciatica was permanently aggravated by his period of service.  The VA examiners' medical opinions rebut the presumption of aggravation of in service in this case.  See Laposky, 4 Vet. App. at 334; see also Akins, 1 Vet. App. at 232.  As such, the Board finds that service connection is not warranted for this disability.

In reaching this conclusion, the Board notes the Veteran's competent report of symptoms prior to, during, and after service.  Nevertheless, the question of whether his complaints constitute an increase in the severity of the disability beyond the natural progress is a complex medical question requiring medical expertise and training to answer.  In this case, the Veteran has not shown that he has the appropriate training and expertise to render medical opinion.  Thus, the Board has placed greater probative weigh on the conclusions of the VA medical examiner who have such expertise and training. 

Increased Evaluation for Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014). In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

 After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54 ).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014). 

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2014).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 ) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2014). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 Hertz , and 70 dB or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated as noncompensably disabled under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss]. The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used. Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

Reviewing the audiological evidence of record, there is no medical evidence of record showing that the Veteran would be entitled to a higher evaluation during the course of this appeal.

On the authorized audiological evaluation in June 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
35
LEFT
25
20
25
35
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Reviewing the evidence from this VA examination report, and applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear. Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable percent disability rating is assigned, the rating the Veteran is currently in receipt of for this period.

In an August 2010 report of VA outpatient treatment, the Veteran reported that he felt his hearing and worsened since his hearing was last checked in 2006.  At that time, he was referred for a hearing loss test, which he had in September 2010.  At that time, he was noted to have normal hearing sensitivity in the low to mid frequencies, with mild sensorineural hearing loss in the high frequencies bilaterally.   Word recognition was excellent bilaterally.

On the authorized audiological evaluation in January 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
20
25
25
30
45

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

Reviewing the evidence from this VA examination report, and applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear. Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable percent disability rating is assigned, the rating the Veteran is currently in receipt of for this period.

At the Veteran's hearing before the undersigned Veterans Law Judge in June 2012, he indicated that he felt that his hearing had undergone a noticeable increase in severity since his last VA examination.

On the authorized audiological evaluation in October 2012 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
40
40
LEFT
20
20
30
35
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The Veteran was diagnosed with sensorineural hearing loss, normal to mild in the right ear, and normal to moderately severe in the left ear.

Reviewing the evidence from this VA examination report, and applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear. Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable percent disability rating is assigned, the rating the Veteran is currently in receipt of for this period.

Reviewing the evidence from this VA examination report, and applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level I hearing impairment of the left ear. Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level I hearing loss, a noncompensable percent disability rating is assigned, the rating the Veteran is currently in receipt of for this period.

To the extent that the Veteran reports that his acuity is worse than evaluated, the Board has considered his statements.  This evidence is both competent and credible in regard to reporting worsening hearing acuity.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements as to this specific hearing loss issue are of limited probative value.  As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann, supra.

Accordingly, the claim for a compensable evaluation for hearing loss disability is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The Board believes that a uniform disability evaluation is warranted.  Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, supra.

Extraschedular Consideration


Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As noted previously, in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The August 2010 VA examiner noted that the Veteran reported that it was hard to hear people.  During a September 2010 audiological examination, the Veteran reported that his wife complained when the television was load and that he had trouble understanding speech, especially when not facing the speaker.  The October 2012 VA examiner noted that the Veteran's hearing loss had no significant effects on his occupation.  As shown above, the various VA examiners elicited information from the Veteran concerning the functional effects of his disability and the Veteran reported a gradual decrease in hearing.  As a result, the Board finds that the VA examination reports as a whole are in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria require a mechanical application of the relevant regulations, and the Veteran's findings are adequately covered by the existing criteria.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


Rice Consideration

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, there is no evidence this hearing loss disability renders him unable to work, nor does it appear that the Veteran has made any such claim.  The Veteran is currently employed.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.


ORDER

Entitlement to service connection for sciatica of the left leg is denied.
 
Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

	


Department of Veterans Affairs


